 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10    MATILOCK, INC.,                                  Case No. 4:20-cv-01186-HSG
11                     Plaintiff,
12           v.                                        ORDER TO RESCHEDULE
                                                       HEARING ON CASE
13    PAYMAN POULADDEJ,                                MANAGEMENT CONFERENCE
14                     Defendant.
15

16

17          Based upon the Administrative Motion to Reschedule the Hearing on Case Management

18   Conference, and good cause appearing, the Motion is GRANTED. The hearing is scheduled to

19   June 23, 2020 at 2:00 p.m.

20   IT IS SO ORDERED.

21   Date: 3/12/2020                                  ________________________________
                                                      Honorable Haywood S. Gilliam, Jr.
22

23

24

25

26

27

28
                                                  1                   Case No. 4:20-cv-01186-HSG
                                                             ORDER TO RESCHEDULE CMC
